department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number info release date conex-138092-09 36a the honorable amy klobuchar united_states senate washington dc dear senator klobuchar am responding to your letter of date on behalf of your constituent he wrote about the effect of the making work pay tax_credit on his employees’ annual withholding for as you requested responded directly to response amenclosing a copy of my hope this information is helpful if you need further assistance please call me or at sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting enclosure department of the treasury internal_revenue_service washington d c office_of_chief_counsel date conex-138092-09 36a dear senator klobuchar has asked me to reply to your date e-mail to her about a recent change in federal tax withholding rates you asked whether the income_tax rates dropped or merely the withholding rates you are concerned that the reduced withholding will reduce your employees’ refunds or increase the tax they will owe when filing their tax returns taxpayers with earned_income in and may be eligible for the making_work_pay_credit in those years sec_36a of the internal_revenue_code the credit is the lesser_of percent of earned_income or dollar_figure for individuals dollar_figure for married couples filing jointly the credit provides a dollar-for-dollar credit against an eligible taxpayer's federal_income_tax and results in a payment to the taxpayer if the credit exceeds the taxpayer's income_tax_liability the credit begins phasing out for taxpayers with modified_adjusted_gross_income over dollar_figure per year for individuals dollar_figure for married couples filing jointly in date the internal_revenue_service issued revised withholding tables to reflect the making_work_pay_credit workers will get the benefit of the reduced withholding to reflect the anticipated credit without any_action on their part some taxpayers however may find that the changes built into the withholding tables result in less tax withheld than they prefer also if an individual ultimately is not eligible for the making_work_pay_credit the withholding changes may mean a smaller refund next spring some taxpayers including those who usually receive very small refunds could owe a small amount rather than receive a refund your employees may want to consult the irs withholding calculator on www irs gov and submit revised forms w-4 employee’s withholding allowance certificate to ensure enough tax withholding to cover their expected tax_liability including whether they anticipate being eligible to claim the making_work_pay_credit on their income_tax returns the enclosed publication how do adjust my tax withholding provides conex-138092-09 additional guidance for tax withholding married couples with two incomes and individuals with multiple jobs should pay particular attention to their withholding if your employees are eligible for the making_work_pay_credit they must claim it on their federal_income_tax return that they file in even if their withholding was reduced to reflect the credit hope this information is helpful please call identification_number at if you have any questions sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
